Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words and contains legal phraseology. Examiner notes that the abstract is merely the limitations of claim 1 as filed on 9/20/2019.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “wherein the server device configured to:” in line 4, which Examiner believes to be a typographical error intended to recite “wherein the server device is configured to:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6, and claims 9-10 are drawn to respective methods,  claim 7 is drawn to a system, and claim 8 is drawn to an information terminal, each of which is within the four statutory categories. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
acquiring biogas information at multiple timings and time information corresponding to each of the multiple timings, wherein the biogas information represents a concentration of dimethyl adipate of a user acquired by detecting dimethyl adipate discharged from a skin surface of the user;
obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time, using stored reference information representing the upper limit of the normal range;
determining a stress time period during which a concentration of the dimethyl adipate of the user is more than the upper limit of the normal range, based on the acquired biogas information; and
outputting time period information indicating the determined stress time period to the user to display the stress time period indicated by the time period information.

These steps amount to managing personal behavior and therefore fall within the scope of a certain method of organizing human activity. Fundamentally the process is that of tracking user information in the form of the concentration of dimethyl adipate discharged from the user’s skin, processing that information to determine a time period when the user is experiencing stress based on the concentration, and providing the user with that detected period of stress. This manages the user’s behavior by allowing them to track and react to stress. See also para. 45 of Applicant’s specification describing users managing their stress. 
MPEP 2106.04(a)(2)(II)(C) includes examples where tracking user information, analyzing it based on rules, and providing results of the analysis back for use by the user has been considered a method of organizing human activity. For example, a claim reciting tracking use spending information, storing pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device was held to be directed to a method of organizing human activity in the form of budgeting. See Id.

Independent claim 7 recites similar limitations and also recites an abstract idea under the same analysis. 


Claim 9 recites, in part, performing the steps of:
acquiring biogas information at multiple timings and time information corresponding to time at each of the multiple timings, wherein the biogas information represents a detected concentration of dimethyl adipate discharged from a skin surface of the user;
obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored information representing the upper limit of the normal range;
determining a stress time period during which a concentration of the dimethyl adipate of the user is more than the upper limit of the normal range, based on the acquired biogas information; and
outputting notice information representing that stress on the user is more than the upper limit of a predetermined normal range within the determined stress time period to display the notice information.

These steps amount to managing personal behavior and therefore fall within the scope of a certain method of organizing human activity. Fundamentally the process is that of tracking user information in the form of the concentration of dimethyl adipate discharged from the user’s skin, comparing that information to a known threshold of normal concentration to determine a time period when the user is experiencing stress, and providing the user with that detected period of stress. This manages the user’s behavior by allowing them to track and react to stress. See also para. 45 of Applicant’s specification describing users managing their stress. 
MPEP 2106.04(a)(2)(II)(C) includes examples where tracking user information, analyzing it based on rules, and providing results of the analysis back for use by the user has been considered a method of organizing human activity. For example, a claim reciting tracking use spending information, storing pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device was held to be directed to a method of organizing human activity in the form of budgeting. See Id.

In addition to reciting an abstract idea in the form of a method of human activity, Examiner notes that the claims also recite an abstract idea in the form of a mental process as explained below

Claim 1 recites, in part, performing the steps of:
determining, based on biogas information representing a concentration of detected dimethyl adipate discharged from a skin surface of the user, a stress time period during which a concentration of dimethyl adipate of the user is more than an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time.

These steps amount to an abstract idea in the form of a mental process. Fundamentally the process is that of determining a period of stress using the concentration of dimethyl adipate discharged from the user’s skin at each of multiple timings by comparing that information to a known threshold of normal concentration. This amounts to a process of observation, evaluation, and rendering a judgement or opinion. A human could, mentally or with the aid of a pen and paper, perform this comparison of observed user skin concentrations to the known normal threshold, and reach a conclusion about a time period during which the user was experiencing stress based on the concentration exceeding the threshold.

Independent claims 7 and 9 recite similar limitations and also recite an abstract idea in the form of a mental process under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 recites the additional elements of a) a network recited as used to acquire the biogas information, b) a sensor recited as detecting the discharged dimethyl adipate, c) a memory recited as storing the reference information, and d) an information terminal recited as displaying the stress time period.

Claim 7 recites the additional elements of a) a server device recited as performing each of the data acquisition, processing, and outputting steps, b) a network recited as used to acquire the biogas information, b) a sensor recited as detecting the discharged dimethyl adipate, c) a memory recited as storing the reference information, d) an information terminal recited as displaying the stress time period.

Claim 9 recites the additional elements of a) a network recited as used to acquire the biogas information, b) a sensor recited as detecting the discharged dimethyl adipate, c) a memory recited as storing the reference information, and d) a display recited as displaying the notice.

Paragraphs 86 and 87 of the specification as originally filed describe a network and server device, where the network is described as any of an Internet communication network, portable telephone communication network, and public telephone network, and the server is described as a networked device having a processor and memory. Each of the network and server are therefore given their broadest reasonable interpretations as generic computing devices.

Paragraph 67-70 describe the sensor as a sensor for measuring biogas, and state that “there is used a sensor using, for example, the technology of Field Asymmetric Ion Mobility Spectrometry (FAIMS)” (emphasis added), and “[f]rom the biogas ionized by using ionizer 301, only an intended biogas (dimethyl adipate in the present disclosure) is separated with filter 302.” However, given that the claims do not specify a specific sensor, and the specification only discloses a FAIMS sensor as an example type of sensor (i.e. does not define the sensor as a FAIMS sensor), the “sensor” recited in the claims is construed as a general-purpose biogas sensor. 

Paragraphs 90 and 91 describe a memory storing threshold information as a component of the server, but only provide a generic description of the memory itself.

Paragraph 88 describes the user information terminal as a portable processing device including any of a smartphone or tablet, as well as a stationary computer. The information terminal is therefore construed as a generic computing device.

The above elements therefore only amount to mere instructions to implement the abstract idea using computing elements as tools. The network, memory, and server are merely recited as used to implement data transmission, storage, and processing functions. The information terminal is merely recited as used to implement the outputting and displaying of data. The sensor is likewise only recited as a tool for acquiring the biogas data. Each of the above elements is therefore not sufficient to integrate the abstract idea into a practical application.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)

As explained above, the claims may be construed as reciting a mental process in addition to a method of organizing human activity. Under the construction of the claims as reciting a mental process, and in addition to those elements listed above in Section A, claims 1 and 7 recite the additional elements of: 
(a) acquiring biogas information at multiple timings and time information corresponding to each of the multiple timings;
(b) obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored reference information representing the upper limit of the normal range; and
(c) outputting time period information indicating the determined stress time period to the user to display the stress time period indicated by the time period information.

Similarly to claims 1 and 7, claim 9 recites the following additional elements when construed as reciting a mental process:
(a) acquiring the biogas information at multiple timings and time information corresponding to each of the multiple timings;
(b) obtaining reference information representing the upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored reference information representing the upper limit of the normal range; and
(c) outputting notice information representing that stress on the user is more than the upper limit of a predetermined normal range within the determined stress time period to display the notice information.

However, each of the above elements only amounts to insignificant extra-solution activity. Each of elements (a) and (b) above only constitute mere data gathering for use during performance of the abstract idea, i.e. acquiring the biogas information at multiple timings and the time information as well as acquiring the reference information. MPEP 2106.05(g) lists examples where limitations amounting to necessary data gathering, including performing clinical tests on individuals to obtain input, were considered to constitute insignificant extra-solution activity. Element (c) likewise amounts to insignificant extra-solution activity in the form of data output following performance of the abstract idea. MPEP 2106.05(g) lists limitations amounting to necessary output or to application following the abstract idea as constitute insignificant extra-solution activity. In the present claims, outputting the time period information indicating the determined stress time period and outputting the notice information representing that stress on the user is more than the upper limit only constitutes outputting the results obtained from performing the limitations of the abstract idea.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 7, and 9 only recite the network, server device, sensor, memory, display, and information terminal as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Likewise, the elements of (a) acquiring biogas information at multiple timings and time information corresponding to each of the multiple timings, (b) obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored reference information representing the upper limit of the normal range, and (c) outputting time period information indicating the determined stress time period to the user to display the stress time period indicated by the time period information as recited in claims 1 and 7, and (a) acquiring the biogas information at multiple timings and time information corresponding to each of the multiple timings, (b) obtaining reference information representing the upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored reference information representing the upper limit of the normal range, and (c) outputting notice information representing that stress on the user is more than the upper limit of a predetermined normal range within the determined stress time period to display the notice information as recited in claim 9, only amount to insignificant extra-solution activity in the form of mere data gathering and mere output of results following performance of the abstract idea. Examiner references the analysis provided above.

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra-solution activity, the additional elements listed above in Section B constitute well-understood, routine and conventional activity. 
The elements of (a) acquiring biogas information at multiple timings and time information corresponding to each of the multiple timings and (b) obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time using stored reference information representing the upper limit of the normal range only constitute receiving or transmitting data over a network and/or storing and retrieving information in memory. MPEP 2106.05(d)(II) specifies that these types of activity only constitute well-understood, routine and conventional activity in situations where they are recited as insignificant extra-solution activity. 
The element of outputting time period information indicating the determined stress time period to the user to display the stress time period indicated by the time period information recited in claims 1 and 7, and outputting notice information representing that stress on the user is more than the upper limit of a predetermined normal range within the determined stress time period to display the notice information as recited in claim 9, likewise only amount to a form of receiving or transmitting data over a network. These elements are merely reciting transmitting the results of the determination made as part of the abstract idea to a user and presenting that information to the user.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims

Claim 2 recites wherein the upper limit of the normal range of the concentration of dimethyl adipate per the unit period of time is set for the user as individual information of the user, based on the biogas information acquired in a predetermined period of time. These limitations fall within the scope of the abstract ideas as set out above. 

Claim 3 recites wherein the upper limit of the normal range of the concentration of dimethyl adipate per the unit period of time is used commonly to a plurality of users including the user. These limitations fall within the scope of the abstract ideas as set out above. 

Claim 4 recites wherein the stress time period indicated by the time period information is displayed in association with schedule information on the user. These limitations fall within the scope of the mental process as set out above. These limitations constitute an additional element when the claims are construed as reciting a mental process as explained below.
Claim 4 recites the additional element of the information terminal, which is recited as performing the function of displaying the time period in association with the schedule information.
As cited above, paragraph 88 of the specification describes the user information terminal as a portable processing device including any of a smartphone or tablet, as well as a stationary computer. The information terminal is construed as a generic computing device.
This element therefore only amounts to mere instructions to implement the abstract idea using computing elements as tools. The information terminal is merely being recited a tool to implement the outputting and displaying of data. This element is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Where the claims are construed as reciting a mental process, the limitation reciting “wherein the stress time period indicated by the time period information is displayed in association with schedule information on the user” constitutes an additional element. However, this additional element only constitutes insignificant extra-solution activity in the form of mere data gathering (see analysis provided above with respect to claims 1, 7, and 9). This element likewise only amounts to well-understood, routine and conventional activity in the form of receiving or transmitting data over a network given that this element is merely reciting transmitting the results of the determination made as part of the abstract idea to a user and presenting that information to the user. This element is likewise not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 recites the additional element of “wherein the sensor for detecting dimethyl adipate is built in a device to be worn on the user.”
Paragraphs 56 and 57 provide the only disclosure of the sensor being built in a device to be worn on a user. Paragraph 56 states that “the sensor for detecting dimethyl adipate may be built in a device to be worn on the user, while paragraph 57 states “since the sensor for detecting dimethyl adipate is embedded in the device to be mounted on the user, it is possible to enable, for example, an object mounted on a user in a daily life to have a function of the sensor.” However, no disclosure is provided of the actual device worn on the user or how the sensor is built in the device. The device to be worn by the user and associated sensor is accordingly given its broadest reasonable interpretation as a generic wearable sensor device. Examiner notes that while Figure 19 and paragraph 152 of the specification describe an armband, the armband itself is not disclosed as actually containing the sensor. 
This element only amounts to mere instructions to implement the abstract idea using computing elements as tools, specifically, using a generic wearable device to collect the biogas information. This element is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites wherein the time information corresponding to each of the multiple timings is associated with each time when the sensor detects the biogas. These limitations fall within the scope of the abstract ideas as set out above. 

Claim 8 recites the additional element of “an information terminal used in the information processing system according to claim 7.”
As cited above, paragraph 88 of the specification describes the user information terminal as a portable processing device including any of a smartphone or tablet, as well as a stationary computer. The information terminal is construed as a generic computing device. Furthermore, the information terminal is recited in claim 7 as used to display the stress time period.
As explained above with respect to claim 7, this element therefore only amounts to mere instructions to implement the abstract idea using computing elements as tools. The information terminal is merely being recited a tool to implement the outputting and displaying of data. This element is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 10 recites the additional element of “the display is provided on an information terminal of the user.”
As cited above, paragraph 88 of the specification describes the user information terminal as a portable processing device including any of a smartphone or tablet, as well as a stationary computer. The information terminal is construed as a generic computing device. Furthermore, the display is recited in claim 7 as used to display the notice information.
As explained above with respect to claims 1, 7, and 9, this element only amounts to mere instructions to implement the abstract idea using computing elements as tools. The information terminal is merely being recited a tool to implement the outputting and displaying of data. This element is therefore not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 1-10 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “[a]n information terminal used in the information processing system according to claim 7.” However, claim 7 already recites an information terminal in line 3. Claim 8 therefore fails to further limit the subject matter of claim 7. Claim 8 also fails to include all of the limitations of claim 7. Claim 8 only requires the information terminal itself, and does not incorporate the limitations of claim 7 other than the information terminal and its functions. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/577,730 in view of Chan et al (US Patent Application Publication 2016/0338640). 
Claim 1 of Application 16/577,730 teaches each limitation of present claims 1 and 7 listed below, as well as the limitations of claims 6 and 8.

Independent Claims 1 & 7
Claim 1 of Application 16/577,730
acquiring, via a network, biogas information at multiple timings and time information corresponding to each of the multiple timings, wherein the biogas information represents a concentration of dimethyl adipate of a user acquired by a sensor that detects dimethyl adipate discharged from a skin surface of the user
acquiring. via a network, biological gas information representing a concentration of dimethyl adipate of a user detected with a sensor including a detector for detecting dimethyl adipate released from a skin surface of the user and a controller configured to control said detector
obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time, using a memory storing the reference information representing the upper limit of the normal range
obtaining reference information representing an upper limit of a normal range of the concentration of dimethyl adipate per unit period of time, using a memory storing the reference information representing the upper limit of the normal range
determining a stress time period during which a concentration of the dimethyl adipate of the user is more than the upper limit of the normal range, based on the acquired biogas information; and
determining whether the acquired biological gas information reached a predetermined value to perform stress analysis; continue acquiring the biological gas information until the predetermined value is reached; and
outputting information indicating determined stress information to an information terminal of the user, to display the stress information on a display of the information terminal.
when it is determined that the acquired biological gas information reached the predetermined value, outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the dimethyl adipate of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user.


Claim 1 of copending Application 16/577730 does not recite the displayed stress information including the stress time period. However, Chan teaches that it was old and well known in the art of stress monitoring before the effective filing date of the claimed invention to display a determined stress time period (Figure 5, [43], [52], and [76] describe displaying a determined stress time period to a user).
Therefore it would have been obvious to one of ordinary skill in the art of stress monitoring before the effective filing date of the claimed invention to modify claim 1 of Application 16/577730 to display a time period of the stress as taught by Chan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case claim 1 of Application 16/577730 already recites determining information about stress during a time period and displaying information about the stress, and displaying the actual stress time period as taught by Chan would serve that same function in claim 1 of Application 16/577730, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/577,730 in view of Chan et al (US Patent Application Publication 2016/0338640). 
Claim 2 of copending Application No. 16/577,730 teaches each limitation of present claim 2 except for the displayed stress information including the stress time period. However, Chan teaches this limitation based on the rationale provided above with respect to claim 1.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/577,730 in view of Chan et al (US Patent Application Publication 2016/0338640). 
Claim 3 of copending Application No. 16/577,730 teaches each limitation of present claim 3 except for the displayed stress information including the stress time period. Chan teaches this limitation based on the rationale provided above with respect to claim 1.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/577,730 in view of Chan et al (US Patent Application Publication 2016/0338640). 
Claim 11 of copending Application No. 16/577,730 teaches each limitation of present claim 5 except for the displayed stress information including the stress time period. Chan teaches this limitation based on the rationale provided above with respect to claim 1.

This is a provisional nonstatutory double patenting rejection.

Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application 16/577,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in present claims 9 and 10 are contained within or obvious in light of those in claim 1 of copending Application 16/577,730.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US Patent Application Publication 2016/0051175) describes a system for measuring stress by detecting compounds on a user’s skin (See Abstract and [8]).
Agapiou et al, Trace detection of endogenous human volatile organic compounds for search, rescue and emergency applications describes a system which monitors the excretion of volatile organic compounds from a user’s skin.
Arasaradnam et al, Non-invasive exhaled volatile organic biomarker analysis to detect inflammatory bowel disease (IBD) describes a system which uses a FAIMS sensor to monitor organic biogases excreted from a patient in order to diagnose a condition of that patient (see Abstract).
Arasaradnam et al, Review article: next generation diagnostic modalities in gastroenterology – gas phase volatile compound biomarker detection describes a system which uses a FAIMS sensor to monitor organic biogases excreted from a patient in order to diagnose a condition of that patient (see Abstract, Figure 1, Column 1 p. 782).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/           Examiner, Art Unit 3626